DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 7 is vague. It is unclear if one or more other spectral responses is referring to the first or second spectral response. It is unclear how the Applicant obtains the one or more other spectral responses. Also, the second glucose level measurement is already recited in claim 1. Clarification is requested via amendments. 
The subject matter of claim 8 is indefinite. Claim 8 recites obtaining the second measurement from user input which is in conflict with obtaining the second measurement using Near-Infrared spectrometry, Raman spectrometry, Thermal emission spectrometry, fluorophoresence or photoacoustic spectrometry. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamego et al. (USPN 2012/0226117).
Regarding claim 1, Lamego et al. discloses a biosensor, comprising: a light emitter and detector circuit configured to: emit light at a first wavelength and a second wavelength onto tissue of a user ([0046], [0048]); obtain a first spectral response of reflected light at the first wavelength and a second spectral response of reflected light at the second wavelength ([0046], [0048]); and a processing circuit configured to: obtain a first glucose level measurement using the first spectral response and the second spectral response ([0041]); obtain a second glucose level measurement using another measurement technique, wherein the another measurement technique includes another glucose measurement method (minimally invasive glucose biosensor, [0009], [0057]); and determine a calibration for the first glucose level measurement using the second glucose level measurement ([0070]-[0072]).
Regarding claim 2, Lamego et al. discloses the first wavelength is in an infra-red (IR) spectrum and the second wavelength of light is in a visible spectrum ([0100], Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum is known in the art); and wherein the processing circuit is further 
Regarding claim 3, Lamego et al. discloses the ratio of the first spectral response and the second spectral response are calculated based on Beer-Lambert law ([0100], Examiner inherently interprets that obtaining glucose measurement from ratio of infrared and visible spectrum using lambert law is well-known in the art). 
Regarding claim 4, Lamego et al. discloses the processing circuit is further configured to: obtain the second glucose level measurement from user input, wherein the second glucose level measurement includes a blood testing method (minimally invasive glucose biosensor, [0009], [0057]). 
Regarding claim 5, Lamego et al. discloses the biosensor further comprises: a wireless transceiver configured to communicate with a user device, wherein the wireless transceiver receives the second glucose level measurement from the user device ([0042]).
Regarding claim 6, Lamego et al. discloses the processing circuit is further configured to: determine a difference between the first glucose level measurement and the second glucose level measurement; and adjust the first glucose level measurement using the difference ([0072], [0078]).
Regarding claim 7, Lamego et al. discloses the processing circuit is further configured to analyze one or more other spectral responses to determine the second glucose level measurement, wherein the second glucose level measurement is obtained 
Regarding claim 8, Lamego et al. discloses the processing circuit is further configured to: obtain the second glucose level measurement from user input, wherein the second glucose level measurement is obtained using at least one of: Near-Infrared Spectrometry, Raman Spectrometry, Thermal Emission Spectrometry, fluorophoresence, or photoacoustic spectrometry ([0049], [0057]).
Regarding claim 9, Lamego et al. discloses the processing circuit is further configured to: determine an average or mean of the first glucose level measurement and the second glucose level measurement; determine a difference between the first glucose level measurement and the average or mean; and adjust the first glucose level measurement using the difference ([0072], [0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego et al. (USPN 2012/0226117) in view of Buchert (USPN 5,666,956).
Regarding claims 10-11, 13-14, Lamego et al. discloses biosensor, comprising: a light emitter and detector circuit configured to: emit light in an IR and visible spectrum onto tissue of a user ([0046], [0048]); obtain a first spectral response including reflected 
Regarding claim 12, the combination of Lamego and Buchert teaches the processing circuit is further configured to obtain the second glucose level measurement by measuring an amount of infrared radiation naturally emitted from tympanic membrane in an ear canal using Thermal Emission Spectrometry (Buchert Col.9 lines 35-64). 
Regarding claim 15, the combination of Lamego and Buchert teaches the processing circuit is further configured to: determine an average or mean of the first glucose level measurement 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Examiner, Art Unit 3791